Title: From George Washington to William White, 1 January 1794
From: Washington, George
To: White, William


          
            Dr Sir,
            Phila. Jan. 1st 1794
          
          I have been favoured with two notes from yo⟨u⟩ of this date—the last, in time to
            prevent the mistake which the first would have led me into.
          The mode which you have suggested for imparting the small pittance my resources will
            enable me to contribute towards the comfort of the needy in this City appears to be a
            very eligable one, and as you have been so obliging as to offer to place it in proper
            hands, for this purpose, I take the liberty of enclosing 250 dollars.
          I have no desire that my name should be mentioned; if so small a sum can effect any
            good purpose my object will be answered, and all my wishes respecting it gratified.
          I offer you the compliments of the season⟨—the⟩ happy return of many of them—and the
            sincere respects & regard of Yr Affecte Hble Servt
          
            Go: W——n
          
        